Citation Nr: 9919391	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-10 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement of the expenses of 
private hospitalization and treatment provided from November 
18, 1997 to November 26, 1997.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 administrative decision 
of the Department of Veterans Affairs (VA) Medical Center in 
St. Louis, Missouri, which denied a claim of entitlement to 
payment or reimbursement of costs of private medical care 
provided from November 18, 1997 to November 26, 1997 at St. 
Anthony's Medical Center (SAMC).


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder.  

2.  Private hospitalization and treatment provided from 
November 18, 1997 to November 26, 1997 was not authorized by 
VA.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of private hospitalization and treatment furnished 
to the veteran from November 18, 1997 to November 26, 1997 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private treatment and hospitalization provided at SAMC from 
November 18, 1997 to November 26, 1997 because his private 
treatment was an emergency and the ambulance service declined 
a request to take him to the VA facility instead of the 
private facility.  

The essential facts are not in dispute.  The veteran was seen 
in a VA outpatient clinic on the afternoon of November 18, 
1997.  The veteran's wife found him unresponsive in the early 
evening and called 911.  Although the veteran regained 
consciousness and requested transport to a VA facility, the 
ambulance service instead transported the veteran to the 
nearest available medical facility, SAMC.  The evidence also 
reflects that the VA Medical Center may have been on 
"diversion," that is, unable to accept emergency department 
patients, at the time the veteran was provided private 
emergency department treatment and admission at SAMC.  The 
evidence reflects that the veteran underwent repair of a left 
ventricular pseudoaneurysm on November 20, 1997, and remained 
at SAMC through November 26, 1997.  

The veteran was not in receipt of service-connected 
compensation for any disorder at the time of the November 
1997 hospitalization at SAMC.  No claim for service 
connection for any disorder has been submitted or granted 
since that time.  

The evidence discloses that the veteran sought transportation 
to a VA facility.  The evidence further reflects that the 
veteran's health care providers attempted to obtain 
authorization for VA reimbursement for his care at SAMC.  The 
veteran contends that, since his care was an emergency and VA 
facilities were not available, VA should pay for his private 
treatment, as he is financially unable to do so.  

Analysis

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120 
(1998).  The veteran was notified of these criteria in a 
statement of the case (SOC) issued in March 1998.  

The Board notes in particular that each of the three 
statutory criteria must be met in order to establish 
entitlement to reimbursement or payment of medical expenses 
under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).  It appears that the care rendered to the veteran 
at SAMC in November 1997 was emergency care.  It is also 
undisputed that transportation to a VA facility was sought, 
and that the veteran was transported to a private facility 
instead because of the circumstances of the emergency or 
because the VA facility was on diversion and not accepting 
patients transported by the emergency medical services 
system.   

However, it is clear that the veteran has not been awarded 
service connection for any disorder.  Thus, under the terms 
of the governing statute, 38 U.S.C. § 1728, the veteran is 
not eligible for payment or reimbursement of the private 
hospitalizations in November 1997, because he did not receive 
care for a service-connected disability, nor does he have a 
service-connected total disability rating.  Further, since 
the veteran has no service-connected disability, a finding 
that the disorder for which the veteran was treated in 
November 1997 was aggravating a service-connected disability, 
which would be a basis for payment or reimbursement of those 
expenses, is also precluded.  

The Board notes with sympathy the veteran's contention that 
he is entitled to reimbursement for the private medical care 
because he was told that he was eligible for VA care, was not 
told that VA would not cover emergency expenses incurred at 
another facility, and because VA was, in fact, unable to 
provide the necessary care.  See 38 U.S.C. § 1710(a)(2)(G).  
The Board recognizes that the veteran was eligible for care 
in a VA facility, if the veteran's condition had allowed non-
emergency care, and if appropriate services had been 
reasonably available.  

However, the statutory provisions authorizing VA to pay for 
care of non-service-connected disorders in non-VA facilities 
do not include provision for payment for non-VA care on the 
sole basis of emergency or unavailability of a VA facility.  
See 38 U.S.C.A. § 1710; see also Zimick v. West, 11 Vet. 
App. at 50.

The veteran also contends, in essence, that, since SAMC and 
the veteran notified VA and the veteran's VA physicians that 
he was at SAMC prior to the cardiac surgery, his care at SAMC 
should be considered authorized.  VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  38 
U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 17.54 (1998).  However, 
VA's authority to enter into such contracts or individual 
authorizations is limited by statute to specified types of 
care or categories of veterans.  38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.52 (1998).  

Individual authorization for medical services is available 
only for treatment of service-connected disability, 
disability for which a veteran was discharged or released 
from active service, disability of a veteran who has total 
and permanent service-connected disability, or for certain 
disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).  The 
particular facts of this case, where the veteran was treated 
for a disorder for which service connection was not in 
effect, does not meet any of the criteria under 38 U.S.C.A. 
§ 1703.  Thus, by statute, VA authorization for the veteran's 
care at SAMC is precluded.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are also authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  It is undisputed that the veteran 
received VA outpatient care on the same day he was admitted 
to SAMC.  However, the veteran had left the VA facility and 
had returned home.  The fact that the veteran was eligible 
for and had received VA outpatient care does not warrant a 
finding that he was receiving VA medical services in a VA 
facility at the time of the emergency transport.  Eligibility 
for VA treatment of a disorder does not meet this criterion.  
Zimick, 11 Vet. App. at 51, 52.   

The Board also finds that notification to the VA Medical 
Center by SAMC or by the veteran that he was receiving care 
at SAMC would not constitute authorization for private 
treatment as required by the statute.  Similarly, 
instructions to the ambulance service to divert transports 
from the VA facility to other facilities may not be 
considered authorization for VA to pay the costs of private 
treatment obtained while VA facilities were not available.  
Id.; 38 U.S.C.A. § 1710; 38 C.F.R. § 17.52.
In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of authorization under 38 
U.S.C.A. § 1703, payment or reimbursement of those services 
is not warranted.  

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  Thus, regardless of the 
authority of the Secretary of VA to provide equitable relief 
under 38 U.S.C. § 503, if requested, the Board is without 
jurisdiction to authorize payment or reimbursement under 
38 U.S.C.A. § 503 of the veteran's private medical expenses 
for private care rendered in November 1997.  See Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992); see also 38 U.S.C. § 
511(a).  

While the Board recognizes the veteran's concern about 
payment of his emergency medical care, there is simply no 
statutory authorization for VA to assume financial 
responsibility for that care, since the emergency care was 
not rendered in connection with a service-connected disorder.  


ORDER

Entitlement to payment or reimbursement of the expenses of 
private hospitalization and treatment provided from November 
18, 1997 to November 26, 1997 is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

